

Exhibit 10.53




HOLLY ENERGY PARTNERS, L.P.

PHANTOM UNIT AGREEMENT
(Employee)


This Agreement is made and entered into as of the Date of Grant set forth in the
Notice of Grant of Phantom Units (“Notice of Grant”) by and between Holly
Logistic Services, L.L.C. (the “Company”), and you.
WHEREAS, the Company, as part of your compensation for services to the Company
and Holly Energy Partners, L.P. (the “Partnership”) and in order to induce you
to materially contribute to the success of the Company and the Partnership,
agrees to grant you this phantom unit award;
WHEREAS, the Company adopted the Holly Energy Partners, L.P. Long-Term Incentive
Plan, as it may be amended from time to time (the “Plan”) under which the
Company is authorized to grant phantom unit awards to certain employees and
service providers of the Company;
WHEREAS, a copy of the Plan has been furnished to you and shall be deemed a part
of this Phantom Unit Agreement (Employee) (“Agreement”) as if fully set forth
herein and the terms capitalized but not defined herein shall have the meanings
set forth in the Plan; and
WHEREAS, you desire to accept the phantom unit award made pursuant to this
Agreement.
NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
for other valuable consideration hereinafter set forth, the parties hereto agree
as follows:
1.The Grant. Subject to the conditions set forth below, the Company hereby
grants you effective as of the Date of Grant set forth in the Notice of Grant,
as a matter of separate inducement but not in lieu of any cash or other
compensation for your services for the Company or the Partnership an award (the
“Award”) consisting of Phantom Units (“Phantom Units”) covering the aggregate
number of Units set forth in the Notice of Grant in accordance with the terms
and conditions set forth herein and in the Plan, plus the additional rights to
receive possible distribution equivalents, in accordance with the terms and
conditions set forth herein.
2.    No Unitholder Rights. The Phantom Units granted pursuant to this Agreement
do not and shall not entitle you to any rights of a holder of Units prior to the
date Units, if any, are issued to you in settlement of the Award.
3.    Distribution Equivalents. In the event that the Company declares and pays
a distribution in respect of its outstanding Units on or after the Date of Grant
and, on the record date for such distribution, you hold Phantom Units granted
pursuant to this Agreement that have not been settled, the Company shall pay to
you an amount in cash equal to the cash distributions you would have received if
you were the holder of record as of such record date, of the number of Units
related to the portion of your Phantom Units that have not been settled as of
such record date, such payment (“Distribution Equivalents”) to be made on or
promptly following the date that the Company pays such distribution (however, in
no event shall the Distribution Equivalents be paid


1





--------------------------------------------------------------------------------




later than 30 days following the date on which the Company pays such
distribution to its unitholders generally).
4.    Restrictions; Forfeiture. The Phantom Units are restricted in that they
cannot be sold, transferred or otherwise alienated or hypothecated until Units
related to such Phantom Units are issued pursuant to Section 8 following the
removal or expiration of the restrictions as contemplated in Section 5 (and
Section 6, if applicable) of this Agreement and as described in the Notice of
Grant. In the event you cease to be an employee of the Company and any of its
subsidiaries, other than as provided in Section 6 below, the Phantom Units that
are not vested on the date of such cessation of employment shall be immediately
forfeited.
5.    Expiration of Restrictions and Risk of Forfeiture. The restrictions on the
Phantom Units granted pursuant to this Agreement will expire and the Phantom
Units will become nonforfeitable as set forth in the Notice of Grant, provided
that you remain an employee of the Company and its subsidiaries until the
applicable dates and times set forth therein. Phantom Units that have become
vested and non-forfeitable as provided in this Agreement are referred to herein
as “Vested.”
6.    Termination of Employment.
(a)    Termination Generally. Subject to subsections (b), (c), (d) and (e)
below, if your employment relationship with the Company and its subsidiaries is
terminated for any reason, then those Phantom Units that have not become Vested
as of the date of termination shall become null and void and those Phantom Units
shall be forfeited to the Company. The Phantom Units that are Vested as of the
date of such termination shall not be forfeited to the Company and will be
settled in accordance with Section 8.
(b)    Death or Disability. In the event of termination of your employment due
to your (i) death or (ii) total and permanent disability, as determined by the
Committee in its sole discretion, in either case, before all of the Phantom
Units granted pursuant to this Agreement have become Vested, you will forfeit a
number of Phantom Units equal to the number of Phantom Units specified in the
Notice of Grant times the percentage that (A) the number of days beginning on
the day on which the termination due to death or disability occurs and ending on
the last day of the Service Period, (B) bears to the total number of days in the
Service Period, and any remaining Phantom Units that are not vested will become
Vested; provided, however, that any fractional Phantom Units will become null
and void and automatically forfeited. In its sole discretion, the Committee may
decide to vest all of the Phantom Units in lieu of the prorated number of
Phantom Units as provided in this Section 6(b).
(c)     Retirement. In the event of termination of your employment with the
Company and its subsidiaries due to your Retirement before all of the Phantom
Units have become Vested, the Phantom Units granted pursuant to this Agreement
that have not become Vested as of such date of termination shall become Vested
on such date of termination.
(d)    Special Involuntary Termination. In the event of a Special Involuntary
Termination, all of the Phantom Units granted pursuant to this Agreement will
become Vested.









--------------------------------------------------------------------------------




(e)    Effect of Employment Agreement. Notwithstanding any provision herein to
the contrary, in the event of any inconsistency between this Section 6 and any
employment, change in control, or similar agreement entered into by and between
you and the Company (or any of its subsidiaries), the terms of the employment,
change in control or similar agreement shall control, subject to compliance with
Section 409A of the Code.
7.    Leave of Absence. With respect to the Award, the Company may, in its sole
discretion, determine that if you are on leave of absence for any reason you
will be considered to still be in the employ of, or providing services for, the
Company or any of its subsidiaries, provided that rights to the Phantom Units
during a leave of absence will be limited to the extent to which those rights
were earned or vested when the leave of absence began.
8.    Issuance of Units. Units shall be issued to you in settlement of your
Vested Phantom Units within 30 days following the date upon which such Phantom
Units become Vested in accordance with the Agreement. At the time of settlement,
the Company shall cause to be issued Units registered in your name in payment of
the Award. The Company shall evidence the Units to be issued in payment of the
Phantom Units in the manner it deems appropriate. The value of any fractional
Phantom Unit shall be rounded down at the time Units, if any, are issued to you.
No fractional Units, nor the cash value of any fractional Units, will be
issuable or payable to you pursuant to this Agreement. The value of Units shall
not bear any interest owing to the passage of time. Neither this Section 8 nor
any action taken pursuant to or in accordance with this Section 8 shall be
construed to create a trust or a funded or secured obligation of any kind.
9.    Payment of Taxes. The Company may require you to pay to the Company (or an
Affiliate of the Company if you are an employee of an Affiliate of the Company),
an amount the Company deems necessary to satisfy its (or its Affiliate’s)
current or future withholding with respect to federal, state or local income or
other taxes that you incur as a result of the Award. With respect to any tax
withholding (and to the extent permissible pursuant to Rule 16b-3 under the
Exchange Act, if applicable), you may (a) direct the Company to withhold from
the Units to be issued to you under this Agreement the number of Units necessary
to satisfy the Company’s withholding of such taxes, which determination will be
based on the Units’ Fair Market Value at the time such determination is made;
(b) deliver to the Company Units sufficient to satisfy the Company’s tax
withholding, based on the Units’ Fair Market Value at the time such
determination is made; or (c) deliver cash to the Company sufficient to satisfy
its tax withholding. If you desire to elect to use the unit withholding option
described in subparagraph (a), you must make the election at the time and in the
manner the Company prescribes and the maximum number of Units that may be so
withheld or surrendered shall be a number of Units that have an aggregate Fair
Market Value on the date of withholding or repurchase of up to the aggregate
amount of such tax liabilities determined based on the greatest withholding
rates for you in your relevant federal, state, foreign and/or local tax
jurisdiction, including payroll taxes, that may be utilized without creating
adverse accounting treatment with respect to the Award. The Company, in its
discretion, may deny your request to satisfy its tax withholding using a method
described under subparagraph (a) or (b). In the event the Company determines
that the aggregate Fair Market Value of the Units withheld as payment of any tax
withholding is insufficient to discharge that tax withholding, then you must pay
to the Company, in cash, the amount of that deficiency immediately upon the
Company’s request.









--------------------------------------------------------------------------------




10.    Adjustment of Phantom Units. The number of Phantom Units granted to you
pursuant to this Agreement shall be adjusted to reflect distributions of the
Partnership paid in units, unit splits or other changes in the capital structure
of the Partnership, all in accordance with the Plan. All provisions of this
Agreement shall be applicable to such new or additional or different units or
securities distributed or issued pursuant to the Plan to the same extent that
such provisions are applicable to the units with respect to which they were
distributed or issued. In the event that the outstanding Units of the
Partnership are exchanged for a different number or kind of units or other
securities, or if additional, new or different units are distributed with
respect to the Units through merger, consolidation, or sale of all or
substantially all of the assets of the Partnership, each remaining unit subject
to this Agreement shall have substituted for it a like number and kind of units
or shares of new or replacement securities as determined in the sole discretion
of the Committee, subject to the terms and provisions of the Plan.
11.    Compliance with Securities and Other Applicable Laws. Notwithstanding any
provision of this Agreement to the contrary, the issuance of Units will be
subject to compliance with all applicable requirements of federal, state, or
foreign law with respect to such securities and with the requirements of any
stock exchange or market system upon which the Units may then be listed. No
Units will be issued hereunder if such issuance would constitute a violation of
any applicable federal, state, or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Units may then be listed. In addition, Units will not be issued
hereunder unless (a) registration statement under the Securities Act, is at the
time of issuance in effect with respect to the Units issued or (b) in the
opinion of legal counsel to the Company, the Units issued may be issued in
accordance with the terms of an applicable exemption from the registration
requirements of the Securities Act. The inability of the Company to obtain from
any regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary to the lawful issuance and sale of any
Units subject to the Award will relieve the Company of any liability in respect
of the failure to issue such Units as to which such requisite authority has not
been obtained. As a condition to any issuance hereunder, the Company may require
you to satisfy any qualifications that may be necessary or appropriate to
evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect to such compliance as may be requested
by the Company. From time to time, the Board and appropriate officers of the
Company are authorized to take the actions necessary and appropriate to file
required documents with governmental authorities, stock exchanges, and other
appropriate Persons to make Units available for issuance.
12.    Legends. The Company may at any time place legends referencing any
restrictions imposed on the Units pursuant to Sections 4 and 11 of this
Agreement on all certificates representing Units issued with respect to this
Award.
13.    Furnish Information. You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirements imposed upon the Company by or under any applicable statute or
regulation.
14.    Remedies. The Company shall be entitled to recover from you reasonable
attorneys’ fees incurred in connection with the successful enforcement of the
terms and provisions of this









--------------------------------------------------------------------------------




Agreement whether by an action to enforce specific performance or for damages
for its breach or otherwise to the extent allowed by applicable law.
15.    Execution of Receipts and Releases. Any payment of cash or any issuance
or transfer of Phantom Units or other property to you, or to your legal
representative, heir, legatee or distributee, in accordance with the provisions
hereof, will, to the extent thereof, be in full satisfaction of all claims of
such Persons hereunder. In addition, the Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a general release of all claims in favor of the
Company, the Partnership, any Affiliate and the employees, officers,
stockholders or board members of the foregoing in such form as the Company may
determine; provided, however, that any review period under such release will not
modify the date of settlement with respect to your Award.
16.    Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any applicable law, then such provision will be
deemed to be modified to the minimum extent necessary to render it legal, valid
and enforceable; and if such provision cannot be so modified, then this
Agreement will be construed as if not containing the provision held to be
invalid, and the rights and obligations of the parties will be construed and
enforced as if the illegal, invalid or unenforceable provision had never been
included herein.
17.    Administration. This Agreement shall at all times be subject to the terms
and conditions of the Plan. The Committee shall have sole and complete
discretion with respect to all matters reserved to it by the Plan and decisions
of a majority of the Committee with respect thereto and this Agreement shall be
final and binding upon you and the Company. In the event of any conflict between
the terms and conditions of this Agreement and the Plan, the provisions of the
Plan shall control.
18.    Right of the Company and Subsidiaries to Terminate Services. Nothing in
this Agreement confers upon you the right to continue in the employ of or
performing services for the Partnership or the Company or any of its
subsidiaries, or interfere in any way with the rights of the Partnership or the
Company (or any of its subsidiaries) to terminate your employment or service
relationship at any time.
19.    Governing Law. All questions arising with respect to the provisions of
this Agreement shall be determined by application of the laws of the State of
Texas, without giving any effect to any conflict of law provisions thereof,
except to the extent Texas state law is preempted by federal law. The obligation
of the Company to sell and deliver Units hereunder is subject to applicable laws
and to the approval of any governmental authority required in connection with
the authorization, issuance, sale, or delivery of such Units.
20.    Consent to Texas Jurisdiction and Venue. You hereby consent and agree
that state courts located in Dallas, Texas and the United States District Court
for the Northern District of Texas each shall have personal jurisdiction and
proper venue with respect to any dispute between you and the Company arising in
connection with the Phantom Units or this Agreement. In any dispute with the
Company, you will not raise, and you hereby expressly waive, any objection or
defense to any such jurisdiction as an inconvenient forum.









--------------------------------------------------------------------------------




21.    Amendment. This Agreement may be amended the Board or by the Committee at
any time (a) if the Board or the Committee determines, in its sole discretion,
that amendment is necessary or advisable in light of any addition to or change
in any federal or state, tax or securities law or other law or regulation, which
change occurs after the Date of Grant and by its terms applies to the Award; or
(b) other than in the circumstances described in clause (a) or provided in the
Plan, with your consent.
22.    No Liability for Good Faith Determinations. The General Partner, the
Partnership, the Company, HFC and the members of the Committee, the Board and
the HFC Board shall not be liable for any act, omission or determination taken
or made in good faith with respect to this Agreement or the Phantom Units
granted hereunder.
23.    No Guarantee of Interests. None of the Board, the HFC Board, the General
Partner, the Partnership, HFC nor the Company guarantee the Units from loss or
depreciation.
24.    Company Records. Records of the Company or its subsidiaries regarding
your period of employment or service, termination of service and/or employment
and the reason(s) therefor, leaves of absence, re-employment, and other matters
shall be conclusive for all purposes hereunder, unless determined by the Company
to be incorrect.
25.    Notice. All notices required or permitted under this Agreement must be in
writing and personally delivered or sent by mail and shall be deemed to be
delivered on the date on which it is actually received by the person to whom it
is properly addressed or, if earlier, the date it is sent via certified United
States mail.
26.    Waiver of Notice. Any person entitled to notice hereunder may waive such
notice in writing.
27.    Information Confidential. As partial consideration for the granting of
the Award hereunder, you hereby agree to keep confidential all information and
knowledge, except that which has been disclosed in any public filings required
by law, that you have relating to the terms and conditions of this Agreement;
provided, however, that such information may be disclosed as required by law and
may be given in confidence to your spouse and tax and financial advisors. In the
event any breach of this promise comes to the attention of the Company, it shall
take into consideration that breach in determining whether to recommend the
grant of any future similar award to you, as a factor weighing against the
advisability of granting any such future award to you. Nothing in this Agreement
will prevent you from: (a) making a good faith report of possible violations of
applicable law to any governmental agency or entity or (b) making disclosures
that are protected under the whistleblower provisions of applicable law. For the
avoidance of doubt, nothing herein shall prevent you from making a disclosure
that: (i) is made (A) in confidence to a federal, state or local government
official, either directly or indirectly, or to an attorney; and (B) solely for
the purpose of reporting or investigating a suspected violation of law; or (ii)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal. Further, an individual who files a lawsuit
for retaliation by an employer of reporting a suspected violation of law may
make disclosures without violating this Section 27 to the attorney of the
individual and use such information in the court proceeding.









--------------------------------------------------------------------------------




28.    Clawback. This Agreement is subject to any written clawback policies that
the Company, with the approval of the Board or the Committee, may adopt to the
extent allowed by applicable law. Any such policy may subject your Award and
amounts paid or realized with respect to the Award under this Agreement to
reduction, cancelation, forfeiture or recoupment if certain specified events or
wrongful conduct occur, including but not limited to an accounting restatement
due to the Company’s or Partnership’s material noncompliance with financial
reporting regulations or other events or wrongful conduct specified in any such
clawback policy adopted by the Company or Partnership, including any policy to
conform to the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010
and rules promulgated thereunder by the Securities and Exchange Commission and
that the Company or the Partnership determines should apply to this Agreement.
29.    Section 409A. It is intended that the Phantom Units awarded hereunder
shall comply with the requirements of Section 409A of the Code (and any
regulations and guidelines issued thereunder), and this Agreement shall be
interpreted on a basis consistent with such intent. Payments shall only be made
on an event and in a manner permitted by Section 409A of the Code. Each payment
under this Agreement is considered a separate payment for purposes of Section
409A of the Code. This Agreement may be amended without your consent in any
respect deemed by the Committee to be necessary in order to preserve compliance
with Section 409A of the Code. All payments to be made upon a termination of
employment under this Agreement may only be made upon a “separation from
service” under Section 409A of the Code. In no event may you, directly or
indirectly, designate the calendar year of a payment. Notwithstanding anything
in this Agreement to the contrary, if you are a “specified employee” under
Section 409A of the Code at the time of separation from service and if payment
of any amount under this Agreement is required to be delayed for a period of six
months after the separation from service pursuant to Section 409A of the Code,
payment of such amount shall be delayed as required by Section 409A of the Code,
and the accumulated postponed amount shall be paid in a lump sum payment within
10 days after the end of the six-month period. If you die during the
postponement period prior to the payment of postponed amount, the accumulated
postponed amount shall be paid to the personal representative of your estate
within 60 days after the date of your death.
30.    Successors. This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns.
31.    Company Action. Any action required of the Company shall be by resolution
of the Board or by a person or entity authorized to act by resolution of the
Board.
32.    Headings. The titles and headings of Sections are included for
convenience of reference only and are not to be considered in construction of
the provisions hereof.
33.    The Plan. This Agreement is subject to all the terms, conditions,
limitations and restrictions contained in the Plan.
34.    Defined Terms.
(a)    “Adverse Change” shall mean (i) a change in the city in which you are
required to work regularly, (ii) a substantial increase in travel requirements
of your employment,









--------------------------------------------------------------------------------




(iii) a substantial reduction in duties of the type previously performed by you,
or (iv) a significant reduction in your compensation or benefits (other than
bonuses and other discretionary items of compensation) that does not apply
generally to executives of the Company or its successor.
(b)    “Affiliate” has the meaning provided in Rule 12b-2 under the Exchange
Act.
(c)    “Beneficial Owner” has the meaning provided in Rule 13d-3 under the
Exchange Act.
(d)    “Cause” means (i) an act or acts of dishonesty on your part constituting
a felony or serious misdemeanor and resulting or intended to result directly in
gain or personal enrichment at the expense of the Company; (ii) gross or willful
and wanton negligence in the performance of the material and substantial duties
of your employment with the Company or its subsidiaries; or (iii) conviction of
a felony involving moral turpitude. The existence of Cause shall be determined
by the Committee, in its sole and absolute discretion.
(e)    “Change in Control” means, notwithstanding the definition of such term in
the Plan:
(i)    Any Person, other than HFC or any of its wholly-owned subsidiaries, HEP
Logistics Holdings, L.P. (the “General Partner”), the Partnership, the Company,
or any of their subsidiaries, a trustee or other fiduciary holding securities
under an employee benefit plan of HFC, the Partnership, the Company or any of
their Affiliates, an underwriter temporarily holding securities pursuant to an
offering of such securities, or an entity owned, directly or indirectly, by the
holders of the voting securities of HFC, the Company, the General Partner or the
Partnership in substantially the same proportions as their ownership in HFC, the
Company, the General Partner or the Partnership, respectively, is or becomes the
Beneficial Owner, directly or indirectly, of securities of HFC, the Company, the
General Partner or the Partnership (not including in the securities beneficially
owned by such Person any securities acquired directly from HFC, the General
Partner, the Partnership, the Company or their Affiliates) representing more
than 40% of the combined voting power of HFC’s, the Company’s, the General
Partner’s or the Partnership’s then outstanding securities, excluding any Person
who becomes such a Beneficial Owner in connection with a transaction described
in Section 34(e)(iii)(1) below.
(ii)    The individuals who as of the Date of Grant constitute the HFC and any
New Director cease for any reason to constitute a majority of the HFC Board.
(iii)    There is consummated a merger or consolidation of HFC, the Company, the
General Partner or the Partnership with any other entity, except if:
(1)    the merger or consolidation results in the voting securities of HFC, the
Company, the General Partner or the Partnership outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or any parent thereof)
at least 60% of the combined voting power of the voting securities of HFC, the
Company,









--------------------------------------------------------------------------------




the General Partner or the Partnership, as applicable, or such surviving entity
or any parent thereof outstanding immediately after such merger or
consolidation; or
(2)    the merger or consolidation is effected to implement a recapitalization
of HFC, the Company, the General Partner or the Partnership (or similar
transaction) in which no Person is or becomes the Beneficial Owner, directly, or
indirectly, of securities of HFC, the Company, the General Partner or the
Partnership, as applicable, (not including in the securities beneficially owned
by such Person any securities acquired directly from HFC, the Company, the
General Partner or the Partnership or their Affiliates other than in connection
with the acquisition by HFC, the Company, the General Partner or the Partnership
or its Affiliates of a business) representing more than 40% of the combined
voting power of HFC’s, the Company’s, the General Partner’s or the
Partnership’s, as applicable, then outstanding securities.
(iv)    The holders of the voting securities of HFC, the Company, the General
Partner or the Partnership approve a plan of complete liquidation or dissolution
of HFC, the Company, the General Partner or the Partnership, as applicable, or
an agreement for the sale or disposition by HFC, the Company, the General
Partner or the Partnership of all or substantially all of HFC’s, the Company’s,
the General Partner’s or the Partnership’s assets, as applicable, other than a
sale or disposition by HFC, the Company, the General Partner or the Partnership
of all or substantially all of HFC’s, the Company’s, the General Partner’s, or
the Partnership’s assets, as applicable, to an entity at least 60% of the
combined voting power of the voting securities of which is owned by the direct
or indirect holders of the voting securities of HFC, the Company, the General
Partner or the Partnership, as applicable, in substantially the same proportions
as their ownership of HFC, the Company, the General Partner or the Partnership,
as applicable, immediately prior to such sale.
(a)    “HFC” means HollyFrontier Corporation.
(b)    “HFC Board” means the board of directors of HFC.
(c)     “New Director” means an individual whose election by the HFC Board, or
nomination for election by the holders of the voting securities of HFC, was
approved by a vote of at least two-thirds of the directors then still in office
who either were directors at the Date of Grant or whose election or nomination
for election was previously so approved or recommended. However, “New Director”
shall not include a director whose initial assumption of office is in connection
with an actual or threatened election contest, including but not limited to a
consent solicitation relating to the election of directors of HFC.
(d)    “Person” has the meaning given in section 3(a)(9) of the Exchange Act as
modified and used in sections 13(d) and 14(d) of the Exchange Act.
(e)    “Retirement” means your termination of employment other than for Cause on
or after the date on which you: (i) have achieved ten years of continuous
service with the Company, and (ii) are age sixty (60).









--------------------------------------------------------------------------------




(f)    “Service Period” means the period of time beginning on the Date of Grant
specified in the Notice of Grant and ending on the final vesting date specified
in the Notice of Grant.
(g)    “Special Involuntary Termination” means the occurrence of (1) or (2)
below within 60 days prior to, or at any time after, a Change in Control, where
(1) is termination of your employment with the Company (including subsidiaries
of the Company) for any reason other than Cause and (2) is your resignation from
employment with the Company (including subsidiaries of the Company) within 90
days after an Adverse Change by the Company (including subsidiaries of the
Company) in the terms of your employment.
[Remainder of page intentionally left blank]







